Name: Commission Regulation (EEC) No 743/92 of 26 March 1992 fixing the sluice-gate prices and levies for eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3. 92No L 82/24 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 743/92 of 26 March 1992 fixing the sluice-gate prices and levies for eggs Whereas, pursuant to Article 101 (1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (*), no levies shall apply on imports of products originating in the overseas countries and territories ; whereas, pursuant to Article 101 (4) of the abovementioned Decision, a special amount shall be charged on imports of certain products originating in the overseas countries and territories in order to prevent products originating from these countries and territories from receiving more favourable treatment than similar products imported from Spain or Portugal into the Community as constituted on 31 December 1985 ; Whereas Council Regulations (EEC) No 518/92 Q, (EEC) No 519/92 (8) and (EEC) No 520/92 (9) of 27 February 1992 on certain procedures for applying the Interim Agreements on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic respectively, of the other part, introduce arrangements for reducing import levies on certain products ; whereas Commission Regula ­ tion (EEC) No 579/92 (10) lays down detailed rules for applying the arrangements provided for in these agree ­ ments as regards eggs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 1235/89 (2), and in particular Articles 3 and 7 (1 ) thereof, Whereas sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75 must be fixed quarterly in advance in accordance with the methods of calculation laid down in Council Regulation (EEC) No 2773/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for eggs (3), as last amended by Regulation (EEC) No 41 55/87 (4); Whereas, since sluice-gate prices and levies for eggs were, by Commission Regulation (EEC) No 3622/91 (*), last fixed for the period 1 January to 31 March 1992, they must be fixed anew for the period 1 April to 30 June 1992 ; whereas such prices and levies should in principle be calculated by reference to feed-grain prices for the period 1 October 1991 to 29 February 1992 ; Whereas, when the sluice-gate prices applicable from 1 October, 1 January and 1 April are being fixed, changes in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2773/75, the minimum was set at 3 % ; Whereas the price of the quantity of feed grain required varies by more than 3 % from that used for the preceding quarter ; whereas this variation must accordingly be taken into account in fixing sluice-gate prices for the period 1 April to 30 June 1992 ; Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, world market prices for feed grain are to be taken into account only if at the same time a new sluice-gate price is fixed ; Whereas, since a new sluice-gate price has been fixed, changes in world market prices for feed grain must be taken into account in fixing the levies ; HAS ADOPTED THIS REGULATION : Article 1 The levies provided for in Article 3 of Regulation (EEC) No 2771 /75, in respect of the products specified in Article 1 ( 1 ) thereof and the sluice-gate prices provided for in Article 7 thereof shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 April 1 992. (') OJ No L 282, 1 . 11 . 1975, p. 49. (2) OJ No L 128 , 11 . 5. 1989, p. 29. 3 OJ No L 282, 1 . 11 . 1975, p. 64. ( «) OJ No L 263, 19. 9 . 1991 , p . 1 . 0 OJ No L 56, 29. 2 . 1992, p. 3. ( ¢) OJ No L 56, 29. 2. 1992, p. 6. O OJ No L 56, 29. 2. 1992, p. 9 . (,0) OJ No L 62, 7. 3 . 1992, p. 15. (4) OJ No L 392, 31 . 12. 1987, p. 29 . Ã  OJ No L 344, 14. 12. 1991 , p. 11 . No L 82/2527. 3 . 92 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 26 March 1992 fixing the sluice-gate prices and levies for eggs (2) CN code Sluice-gate price Levy ECU/100 units ECU/100 units 0407 00 11 51,68 13,33 (') 0407 00 19 10,98 4,10 (') ECU/100 kg ECU/100 kg 0407 00 30 83,53 35,19 0408 11 10 406,10 164,69 (') 0408 19 11 183,65 71,79 (') 0408 19 19 195,68 76,71 (') 0408 91 10 340,84 159,06 (') 0408 99 10 90,30 40,82 (') (') Products falling within this code, imported from Poland, Czechoslo ­ vakia or Hungary under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 579/92 have been presented, are subject to the levies set out in the Annex to that Regulation. (2) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.